DETAILED ACTION
Status of Claims:
Claims 1-42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17, 36, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2, 17, 36, 38, and 41:
	The claims state “the dissolved oxygen concentration is at least 5.0 milligrams per liter.” This limitation renders the claims indefinite because it is not clear if target parameter dissolved oxygen concentration is at least 5 mg/l or if the method requires a dissolved oxygen concentration of at least 5 mg/l to begin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-15, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer et al (USPN 6,524,063).

Regarding Claim 1:
	Beyer teaches the computer-implemented method of closed-loop (closed loop control system) (see col. 4 lines 49-51) dissolved oxygen monitoring and control at a hydroelectric plant (see col. 1 lines 24-27) comprising: regulating at least one aeration valve (adjustable blade) coupled to a turbine (see col. 2 lines 20-22) using pattern recognition (control algorithms) (see col. 10 lines 33-35); wherein a target parameter for the regulating is a dissolved oxygen concentration of water downstream (tail water) of the hydroelectric plant (see col. 10 lines 20-26).

Regarding Claim 4:
	Beyer teaches the method of claim 1, wherein the regulating sets a degree of opening (pitch) the at least one aeration valve (see col. 2 lines 20-26).

Regarding Claim 10:
	Beyer teaches the method of claim 1, wherein the at least one aeration valve comprises a plurality of runner blades of the turbine (se col. 5 lines 9-11).

Regarding Claim 11:
	Beyer teaches the method of claim 1, wherein the at least one aeration valve discharges air via through-blade aeration of the turbine (blade has a second gas passage) (see col. 2 lines 56-57).

Regarding Claim 12:
	Beyer teaches the method of claim 1, wherein the at least one aeration valve discharges air via a passage within at least one runner blade of the turbine (blade has a second gas passage) (see col. 2 lines 56-57).

Regarding Claim 13:
	Beyer teaches the method of claim 1, wherein the at least one aeration valve discharges air through a crown portion of the turbine (blades are connected to the crown therefore the air is discharges through the crown portion) (see col. 5 lines 9-15).

Regarding Claim 14:
	Beyer teaches method of claim 1, wherein the at least one aeration valve discharges air via central aeration of the turbine (see fig. 25, air passes through the center of the turbine).

Regarding Claim 15:
	Beyer teaches the method of claim 1, wherein the at least one aeration valve discharges air via (a) through-blade aeration of the turbine and (b) central aeration of the turbine (see fig. 25).

Regarding Claim 37:
	Beyer teaches the non-transitory computer-readable medium having computer readable instructions (digital based process with algorithm) (see col. 8 lines 30-36) that, when executed by a processor of a computer, cause the computer to perform closed-loop dissolved oxygen monitoring (closed loop control system) (see col. 4 lines 49-51)  and control at a hydroelectric plant comprising: regulating at least one aeration valve (adjustable blade) coupled to a turbine (see col. 2 lines 20-22)using pattern recognition (control algorithms) (see col. 10 lines 33-35); wherein a target parameter for the regulating is a dissolved oxygen concentration of water downstream of the hydroelectric plant (see col. 10 lines 20-26).

Regarding Claim 40:
	Beyer teaches the system comprising: a processor, memory including instructions that when executed by the processor, cause the system to perform (digital based process with algorithm) (see col. 8 lines 30-36) closed-loop dissolved oxygen monitoring (closed loop control system) (see col. 4 lines 49-51)  and control at a hydroelectric plant comprising: regulating at least one aeration valve (adjustable blade) coupled to a turbine (see col. 2 lines 20-22)using pattern recognition (control algorithms) (see col. 10 lines 33-35); wherein a target parameter for the regulating is a dissolved oxygen concentration of water downstream of the hydroelectric plant (see col. 10 lines 20-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) as applied to claims 1, 37, and 40 above, and further in view of Fondriest Environmental, Inc. “Monitoring Dissolved Oxygen at Hydropower Facilities” (Fondriest).

Regarding Claim 2:
	Beyer teaches the method of claim 1.
	Beyer does not teach the dissolved oxygen concentration.
	Fondriest teaches that the dissolved oxygen concentration downstream of a hydroelectric plant should be at least 5 mg/l (see pg. 2: The Essential Factor).
	Beyer and Fondriest are analogous inventions in the art of hydroelectric plants. It would have been obvious to one skilled in the art before the effective filing date of the invention to set the dissolved oxygen level of Beyer to 5 mg/l as disclosed by Fondriest because it is the concentration needed for optimum growth of freshwater organism (see Fondriest pg. 2: The Essential Factor).
	
Regarding Claim 38:
	Beyer teaches the medium of claim 37.
	Beyer does not teach the dissolved oxygen concentration.
	Fondriest teaches that the dissolved oxygen concentration downstream of a hydroelectric plant should be at least 5 mg/l (see pg. 2: The Essential Factor).
	Beyer and Fondriest are analogous inventions in the art of hydroelectric plants. It would have been obvious to one skilled in the art before the effective filing date of the invention to set the dissolved oxygen level of Beyer to 5 mg/l as disclosed by Fondriest because it is the concentration needed for optimum growth of freshwater organism (see Fondriest pg. 2: The Essential Factor).

Regarding Claim 41:
	Beyer teaches the system of claim 40.
	Beyer does not teach the dissolved oxygen concentration.
	Fondriest teaches that the dissolved oxygen concentration downstream of a hydroelectric plant should be at least 5 mg/l (see pg. 2: The Essential Factor).
	Beyer and Fondriest are analogous inventions in the art of hydroelectric plants. It would have been obvious to one skilled in the art before the effective filing date of the invention to set the dissolved oxygen level of Beyer to 5 mg/l as disclosed by Fondriest because it is the concentration needed for optimum growth of freshwater organism (see Fondriest pg. 2: The Essential Factor).

Claims 3, 5-9, 39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063), as applied to claim 1 above, and further in view of Dai et al (CN 102662039, English machine translation provided).

Regarding Claim 3:
	Beyer teaches the method of claim 1.
	Beyer is silent as to the type of algorithms used.
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 5:
	Beyer teaches the method of claim 1.
	Beyer is silent as to the type of algorithms used.
	Dai teaches pattern at least one machine learning algorithm (learning sample set) (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the machine learning algorithm of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 6:
	Bayer, as previously modified, teaches the method of claim 5, wherein the at least one machine learning algorithm is provided with data inputs including at least one of: (a) dissolved oxygen concentration, water level, and water temperature upstream of the hydroelectric plant; (b) dissolved oxygen concentration, water level, and water temperature downstream of the hydroelectric plant (see col. lines 21-27); (c) unit power output and quality;  - 19 -(d) required dissolved oxygen concentration; (e) atmospheric temperature and humidity; and (f) time of day and day of year.

Regarding Claim 7:
	Bayer, as previously modified, teaches the method of claim 6, further comprising: analyzing the data inputs using a three layer, three output neural network (three layers of BP neural network) (see Dai Abstract) that outputs an optimal valve position of each of three intake air valves (check valve 436) (see col. 8 lines 61-65) that minimizes efficiency loss while ensuring the hydroelectric plant satisfies the target parameter (controlling the valve will inherently minimize efficiency loss as the same method steps will have the same result).
	The combination does not teach a four layer, four output neural network or four intake air valves.
	It would have been obvious to one skilled in the art to add a fourth layer and fourth output to the neural network because it is a simple duplication of parts without any new and unexpected results. It would further have been obvious to one skilled in the art to add a fourth air intake valve because it is the simple duplication of parts without any new of unexpected results. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding Claim 8:
	Beyer teaches the method of claim 1, wherein the hydroelectric plant comprises a turbine and the pattern recognition is performed using a single algorithm for each turbine.  
	Beyer does not explicitly teach a plurality of turbines or a single neural network. 
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a plurality of turbines because it is a mere duplication of parts, obviously resulting in more aeration structures, with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 9:
	Beyer teaches the method of claim 1, wherein the hydroelectric plant comprises a turbine and the pattern recognition is performed using a single algorithm for each turbine.  
	Beyer does not explicitly teach a plurality of turbines or a single neural network. 
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a plurality of turbines because it is a mere duplication of parts, obviously resulting in more aeration structures, with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai to control at least two of the plurality of turbines because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 39:
	Beyer teaches the medium of claim 37.
	Beyer is silent as to the type of algorithms used.
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 42:
	Beyer teaches the system of claim 40.
	Beyer is silent as to the type of algorithms used.
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 16, 20-22, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) in view of Hutton, DE 69920249, English machine translation provided).

Regarding Claim 16:
	Beyer teaches the computer-implemented method of closed-loop (closed loop control system) (see col. 4 lines 49-51) dissolved oxygen monitoring and control at a hydroelectric plant (see col. 1 lines 24-27) comprising: regulating at least one aeration valve (adjustable blade) coupled to a turbine (see col. 2 lines 20-22)and at least one valve coupled to a water-retaining structure of the hydroelectric plant (check valve, the plant retains water and all components are connected in some way) (see col. 8 lines 61-65) using pattern recognition (control algorithms) (see col. 10 lines 33-35); wherein a target parameter for the regulating is a dissolved oxygen concentration of water downstream (tail water) of the hydroelectric plant (see col. 10 lines 20-26).
	Beyer does not teach that the check valve is a cone valve.
	Hutton teaches that check valves and cone valve can be used interchangeably (see pg. 6 last paragraph-pg. 7 first paragraph).
	Beyer and Hutton are analogous inventions in the art of fluid control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the check valves of Beyer with the cone valves of Hutton because it is the simple substitution of one known valve for another known valve, obviously resulting in flow control, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 20:
	Beyer, as previously modified, teaches the method of claim 16, wherein the regulating sets a degree of opening (pitch) the at least one aeration valve (see Beyer col. 2 lines 20-26).

Regarding Claim 21:
	Beyer, as previously modified, teaches the method of claim 16, wherein the closed-loop control is used to set the degree of opening the at least one cone valve (control system controls the valves) (see Beyer col. 8 lines 61-65).

Regarding Claim 22:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one closed loop control is provided with data inputs including at least one of: (a) dissolved oxygen concentration, water level, and water temperature upstream of the hydroelectric plant; (b) dissolved oxygen concentration, water level, and water temperature downstream of the hydroelectric plant (see Beyer col. lines 21-27); (c) unit power output and quality;  - 19 -(d) required dissolved oxygen concentration; (e) atmospheric temperature and humidity; and (f) time of day and day of year.

Regarding Claim 26:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one aeration valve comprises a plurality of runner blades of the turbine (see Beyer col. 5 lines 9-11).

Regarding Claim 27:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one aeration valve discharges air via through-blade aeration of the turbine (blade has a second gas passage) (see col. 2 lines 56-57).

Regarding Claim 28:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one aeration valve discharges air via a passage within at least one runner blade of the turbine (blade has a second gas passage) (see col. 2 lines 56-57).

Regarding Claim 29:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one aeration valve discharges air through a crown portion of the turbine (blades are connected to the crown therefore the air is discharges through the crown portion) (see col. 5 lines 9-15).

Regarding Claim 30:
	Beyer, as previously modified, teaches method of claim 16, wherein the at least one aeration valve discharges air via central aeration of the turbine (see fig. 25, air passes through the center of the turbine).

Regarding Claim 31:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one aeration valve discharges air via (a) through-blade aeration of the turbine and (b) central aeration of the turbine (see fig. 25).

Regarding Claim 32:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one cone valve comprises a fixed cone valve (the valves are fixed in one location) (see Beyer fig. 22).

Regarding Claim 33:
	Beyer, as previously modified, teaches the method of claim 16, wherein the at least one cone valve comprises a linear aerating valve (cone valves use linear movement and the valve is for aeration).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) and of Hutton (DE 69920249, English machine translation provided) as applied to claim 16 above, and further in view of Fondriest Environmental, Inc. “Monitoring Dissolved Oxygen at Hydropower Facilities” (Fondriest).

Regarding Claim 17:
	Beyer, as modified, teaches the method of claim 16.
	Beyer does not teach the dissolved oxygen concentration.
	Fondriest teaches that the dissolved oxygen concentration downstream of a hydroelectric plant should be at least 5 mg/l (see pg. 2: The Essential Factor).
	Beyer and Fondriest are analogous inventions in the art of hydroelectric plants. It would have been obvious to one skilled in the art before the effective filing date of the invention to set the dissolved oxygen level of Beyer to 5 mg/l as disclosed by Fondriest because it is the concentration needed for optimum growth of freshwater organism (see Fondriest pg. 2: The Essential Factor).

	
Claims 18, 19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) and of Hutton (DE 69920249, English machine translation provided), as applied to claim 16 above, and further in view of Dai et al (CN 102662039, English machine translation provided).

Regarding Claim 18:
	Beyer, as previously modified, teaches the method of claim 16.
	Beyer is silent as to the type of algorithms used.
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 19:
	Beyer, as previously modified, teaches the method of claim 18.
	Beyer is silent as to the type of algorithms used.
	Dai teaches controlling aeration with at least one machine learning algorithm (learning sample set) (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the machine learning algorithm of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 23:
	Beyer, as previously modified, teaches the method of claim 22, further comprising: analyzing the data that outputs an optimal valve position of each of three intake air valves (check valve 436) (see Beyer col. 8 lines 61-65) that minimizes efficiency loss while ensuring the hydroelectric plant satisfies the target parameter (controlling the valve will inherently minimize efficiency loss as the same method steps will have the same result).
	Dai teaches analyzing data inputs using a three layer, three output neural network (three layers of BP neural network) (see Dai Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the machine learning algorithm of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The combination does not teach a four layer, four output neural network or four intake air valves.
	It would have been obvious to one skilled in the art to add a fourth layer and fourth output to the neural network because it is a simple duplication of parts without any new and unexpected results. It would further have been obvious to one skilled in the art to add a fourth air intake valve because it is the simple duplication of parts without any new of unexpected results. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding Claim 24:
	Beyer, as previously modified, teaches the method of claim 16, wherein the hydroelectric plant comprises a turbine and the pattern recognition is performed using a single algorithm for each turbine.  
	Beyer does not explicitly teach a plurality of turbines or a single neural network. 
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a plurality of turbines because it is a mere duplication of parts, obviously resulting in more aeration structures, with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 25:
	Beyer, as previously modified, teaches the method of claim 16, wherein the hydroelectric plant comprises a turbine and the pattern recognition is performed using a single algorithm for each turbine.  
	Beyer does not explicitly teach a plurality of turbines or a single neural network. 
	Dai teaches pattern recognition performed using a neural network for dissolved oxygen control (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a plurality of turbines because it is a mere duplication of parts, obviously resulting in more aeration structures, with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the neural network of Dai to control at least two of the plurality of turbines because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) in view of Dai et al (CN 102662039: English machine translation provided).

Regarding Claim 34:
	Beyer teaches the computer-implemented method of closed-loop dissolved oxygen monitoring and control at a hydroelectric plant comprising a turbine (see col. 4 lines 49-51), the method comprising: regulating at least one aeration valve coupled to a turbine by at least one algorithm; wherein a target parameter for the regulating is a dissolved oxygen concentration of water downstream of the hydroelectric plant (see col. 10 lines 21-35).
	Beyer does not teach that the algorithm is a machine learning algorithm. 
	Dai teaches controlling aeration with at least one machine learning algorithm (learning sample set) (see pg. 1, Abstract).
	Beyer and Dai are analogous inventions in dissolved oxygen control. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified control method of Beyer with the machine learning algorithm of Dai because it allows dissolved oxygen concentrations to be accurately and quickly calculated and predicted (see Dai pg. 1 para. 0002). Additionally it is the simple substitution of one known algorithm for controlling downstream dissolved oxygen with another known algorithm for controlling downstream dissolved oxygen, obviously resulting dissolved oxygen control with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 35:
	Beyer, as previously modified, teaches the method of claim 34, wherein the at least one machine learning algorithm comprises a neural network (see Dai, Abstract).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al (USPN 6,524,063) and Dai et al (CN10266039, English Machine Translation provided) as applied to claim 35 above, and further in view of Fondriest Environmental, Inc. “Monitoring Dissolved Oxygen at Hydropower Facilities” (Fondriest).

Regarding Claim 36:
	Beyer, as modified, teaches the method of claim 35.
	Beyer does not teach the dissolved oxygen concentration.
	Fondriest teaches that the dissolved oxygen concentration downstream of a hydroelectric plant should be at least 5 mg/l (see pg. 2: The Essential Factor).
	Beyer and Fondriest are analogous inventions in the art of hydroelectric plants. It would have been obvious to one skilled in the art before the effective filing date of the invention to set the dissolved oxygen level of Beyer to 5 mg/l as disclosed by Fondriest because it is the concentration needed for optimum growth of freshwater organism (see Fondriest pg. 2: The Essential Factor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/10/2022